Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lisa A. Krupczak appeals the district court’s order granting Defendants’ motions to dismiss hér civil action and denying leave to amend her complaint. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Krupczak v. DLA Piper LLP (US), No. 1:16-cv-00023-WMN (D. Md. July 27, 2016). We deny Krupczak’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED